PD-0477-15
                                                       COURT OF CRIMINAL APPEALS
                                                                       AUSTIN, TEXAS
                                                       Transmitted 5/26/2015 5:30:38 PM
                                                         Accepted 5/28/2015 2:35:56 PM
                            No. PD-0477-15                              ABELAp?!IJ
                                  In the
                        Court of Criminal Appeals
                                At Austin
                                    -♦-
                                                       ^CdsZ^
                          No. 01-13-00991-CR          *+0 U'^ - I 'V
                                  In the
                            Court of Appeals                      c
                                  for the
                          First District of Texas
                               at Houston




                              No. 1315240
                        In the 176th District Court
                          Harris County, Texas




                JOSE FRANCO CAMPUZANO
                                 Appellant
                                    V.

                       THE STATE OF TEXAS
                                  Appellee




 APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
                       WITHIN WHICH TO FILE
           PETITION FOR DISCRETIONARY REVIEW




         FILED IN
COURT OF CRIMINAL APPEALS

        May 28, 2015

   ABEL ACOSTAt CLERK
TO THE HONORABLE COURT OF APPEALS:


      APPELLANT, pursuant to Tex. R. APP. P. 68.2(c) moves for an extension of

time within which to file its petition for discretionary review.      In support of its

motion, appellant submits the following:

      1.     Appellant was charged with the felony offense of intoxication assault.
      2.     A jury convicted appellant of the charged offenses and sentenced him to
             5 years community supervision on October 15, 2013.
      3.     A unanimous panel of the First Court of Appeals rendered judgment in
             an unpublished opinion on March 26, 2015, affirming appellant's
             conviction and sentence.

      4.     After one extension was granted, appellant's petition for discretionary
             review is due on May 26, 2015.
      5.     Appellant seeks a short extension, in accordance with TEX. R. APP. P.
             68.2(c), untilJune 2, 2015, to file its petition for discretionary review.
      6.     The following facts are relied upon to show good cause for the
             requested extension:
             a. Counsel has been delayed in completing the petition due to the
                recent flooding in the Houston area on May 24, 2015. High water
                resulted in school closures, as well as counsel's inability to travel into
                the city to her office to complete the petition.

             b. Appellant's petition is not for purposes of delay, but so that justice may
                be done.
      WHEREFORE, the Appellant prays that this Court will grant the requested

extension until June 2, 2015.

                                 Respectfully submitted,

                                 /s/Mandy Miller
                                 Attorney for appellant
                                 2910 Commercial Center Blvd., Ste. 103-201
                                 Katy, TX 77494
                                 SBN 24055561
                                 PHONE (832) 900-9884
                                 FAX (877) 904-6846
                                 mandy@mandymiUerlegal.com




                           CERTIFICATE OF SERVICE


       Pursuant to TEX. R. App. P. 9.5, this certifies that on May 25, 2015, a copy of

the foregoing was delivered to the following addresses:


Melissa Hervey
Harris County District Attorney's Office
hervey melissa@dao.hctx.net

Lisa McMinn
State Prosecuting Attorney
lisa.mcminn.@spa.state.tx.us



                                 /s/Mandy Miller